— Judgment of conviction, Supreme Court, Bronx County, rendered November 2, 1977, after trial to a jury, reversed, on the law, and the case remanded for a new trial. Amongst other errors called to our attention was an improper charge concerning defendant’s alibi defense: the court did not charge unqualifiedly that an alibi which raises a reasonable doubt entitles a defendant to acquittal. (People v Brown, 62 AD2d 715.) Further, improper hearsay testimony concerning a detective’s conversations with defendant’s relatives was admitted. Additionally, without proper foundation therefor, the court permitted the prosecutor to argue that a relative of defendant was a "missing witness” under a party’s control, and gave the usual charge appropriate to such a circumstance. Concur — Birns, J. P., Sandler, Sullivan, Markewich and Yesawich, JJ.